NO. 07-07-0464-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                  JANUARY 3, 2008
                          ______________________________

                             O. C. HAWLEY, III, APPELLANT

                                              V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;

              NO. 07-02-6354; HONORABLE HAROLD PHELAN, JUDGE
                       _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ABATEMENT AND REMAND


       Following a plea of not guilty, Appellant, O. C. Hawley, III, was convicted by the trial

court of burglary of a habitation, enhanced, and sentenced to forty years confinement.

Appellant timely filed a notice of appeal challenging his conviction. The clerk’s record filed

on December 27, 2007, contains the Trial Court’s Certification of Defendant’s Right of
Appeal. The form, however, is not signed by Appellant as required by Rule 25.2(d) of the

Texas Rules of Appellate Procedure.1


       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. Upon remand, the trial court shall utilize whatever means necessary

to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).

Once properly executed, the certification shall be included in a supplemental clerk’s record

and filed with this Court on or before February 4, 2008.


       It is so ordered.


                                                 Per Curiam


Do not publish.




       1
       Rule 25.2(d) was amended to require that a defendant sign the certification and
receive a copy. The amendment became effective September 1, 2007.

                                             2